Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered March 28, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and three counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of A112 to 9 years, unanimously affirmed.
Since defendant failed to make a timely objection to the court’s clear directive, his argument that he was deprived of his right to a public trial when the trial court locked the courtroom doors during summation is unpreserved for review (see, People v Narayan, 54 NY2d 106, 112), and we decline to review it in the interest of justice. Concur—Wallach, J. P., Rubin, Williams and Andrias, JJ.